Title: To George Washington from William Maclay, 20 July 1789
From: Maclay, William
To: Washington, George



Sir
New York 20th July 1789

My brother in law David Harris of Baltimore is among the applicants for an Office in the Revenue of that Port. Should you wish to make inquiry respecting his Character, I beg leave to refer you to Mr Henry of the Senate and Mr Smith of the House of Representatives, both from the state of Maryland.
I pray you Sir to have the goodness to excuse my not having waited on you, before my leaving Town, as I have been much

indisposed for some time past. I am, with the highest respect Sir your most Obedt & most Hble Servt

Wm Maclay

